Title: To George Washington from William Heath, 22 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 22. 1782
                        
                        I was the last evening honored with yours of the 21st. I have been also honored with yours of the 16th
                            respecting the contract, and one of the 18th respecting the recruits raising in Massachusetts—I shall write lieutenant
                            colonel Badlam by the next post on the subject of the latter. I am not yet able to answer the former so fully as may be
                            necessary, and shall enquire of the commanding officers, what complaints have and do exist respecting the contracts; which
                            as soon as collected, shall be presented. I have the honor to be, With the highest respect, Your Excellency’s Most obedient
                            servant
                        
                            W. Heath
                        
                    